Citation Nr: 1106473	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from 
June 1987 to June 2004, in addition to three years of prior 
active service. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that denied service connection for sinusitis.  The Board remanded 
the issue for further development in a June 2009 Board decision.  

The issue of reopening service connection for cervical arthritis 
has been raised by the record in a July 2008 statement, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran had sinusitis due to seasonal allergies during 
service. 

2.  The Veteran's sinusitis symptoms were not chronic in service, 
but were seasonal and allergic reactions. 

3.  The Veteran does not have a current chronic sinusitis 
disability.


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not been 
met.  38 U.S.C.A. §§ 1110, 11315103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.380 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated July 2007 the 
Veteran was informed of the information and evidence necessary to 
substantiate the claim for service connection.  The Veteran was 
also advised of the types of evidence VA would assist in 
obtaining, as well as the Veteran's own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  Further, the notice requirements apply to all five 
elements of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the veteran's 
service and the disability, 4) degree of disability, and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).    

The VCAA letter to the Veteran was provided in March 2004 prior 
to the initial unfavorable decision in August 2004.  In this 
case, the August 2009 letter gave notice of the types of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal.  Although some of the notices did not 
precede the initial adjudication of the Veteran's claim, the 
later notices were followed by a subsequent readjudication, in 
this case a supplemental statement of the case issued in 
September 2010, thereby curing the timing of the notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The Veteran has received all essential notice, 
and has had a meaningful opportunity to participate in the 
development of his claim.  

The Board also finds that there has been substantial compliance 
with the VCAA assistance provisions.  The record in this case 
includes service treatment records, VA examination reports, VA 
treatment records, private treatment records, and lay evidence.  
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case, and no 
further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the Veteran.   

The Veteran was afforded VA examinations in March 2004 and July 
2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given 
that the pertinent medical history was noted by the examiner, as 
well as the Veteran's history and complaints, and the examination 
reports set forth detailed examination findings, and in addendum 
include etiology opinions and reasons for the opinions, these 
examination reports are adequate to decide the claim.  Thus, the 
Board finds that additional examination or opinion is not 
necessary.  

Service Connection for Sinusitis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Seasonal and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be on 
the whole evidentiary showing.  38 C.F.R. § 3.380.

The Board is to consider all lay and medical evidence as it 
pertains to the issue.  
38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on 
the entire record in the proceeding and upon consideration of all 
evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA 
"shall consider all information and lay and medical evidence of 
record in a case"); 38 C.F.R. § 3.303(a) (service connection 
claims "must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

Based upon a review of all the evidence, lay and medical, the 
Board finds that the weight of the evidence demonstrates that the 
Veteran had sinusitis due to seasonal allergies during service; 
that the Veteran's sinusitis symptoms were not chronic in 
service, but were seasonal and allergic reactions; and that the 
Veteran does not have a current chronic sinusitis disability.  
The Veteran reported no history of sinusitis on his April 1986 
report of medical history for entry into service.  He marked yes 
to a history of sinusitis on an August 1991 report of medical 
history.  The service examiner noted the description of this 
history as seasonal allergies rather than sinusitis.  On the 
corresponding August 1991 report of medical examination, the 
service examiner found the Veteran's sinuses to be clinically 
normal.  On June 1996, May 2000, and December 2003 reports of 
medical history during service, the Veteran again listed a 
history of sinusitis.  These complaints were determined by an 
examiner to refer to the Veteran's seasonal allergies and 
seasonal sinusitis.  On the corresponding reports of medical 
examination in service, the examiners found the Veteran's sinuses 
to be clinically normal, so did not render a diagnosis of 
sinusitis.  

The Veteran was afforded an examination in March 2004.  The 
record shows the Veteran's 10 year history of sinusitis that 
occurs constantly with sinus attacks and requires antibiotic 
treatment.  X-rays of the sinuses were within normal limits.  The 
examiner concluded that there was no diagnosis of sinusitis 
because there was no pathology present upon which to make a 
diagnosis.  

In March 2004, a private treatment record reflects the history of 
nasal sinus allergies or recurrent nasal allergies with nasal 
congestion.  The diagnosis was chronic sinus congestion, 
presumably on an allergic basis.  In April 2004, based on allergy 
testing and examination, the diagnoses were allergic rhinitis and 
turbinate hypertrophy and dysfunction.  The treatment plan for 
the allergic rhinitis and turbinate dysfunction was endoscopic 
sinus surgery, septoplasty, and turbinate reduction.  Such 
evidence shows incidental findings pertaining to the sinuses, but 
reflects that the diagnoses did not include sinusitis, but rather 
allergic rhinitis and turbinate hypertrophy and dysfunction 
(later described more specifically as deviated septum).

In April 2004, still during the period of active service, the 
Veteran's private treatment records show diagnoses of septal 
deviation, bilateral inferior turbinate dysfunction, and right 
concha bullosa, in addition to chronic sinusitis.  In April 2004, 
the Veteran underwent a septoplasty and endoscopy sinus surgery, 
in which nasal bone and cartilage fragments were removed.  The 
pathologic diagnosis was allergic-type polyps with mild-to-
moderate eosinophilia (abnormally high amounts of eosinophils, a 
type of white blood cell, in the blood or body tissues).    

In January 2006, the Veteran reported to the VA medical center 
with a history of allergies, and complaints of sinus congestion, 
pressure, pain, chills, runny nose, watery itchy eyes, and dry 
cough.  The examiner noted a history of allergies and diagnosed 
the Veteran with sinusitis, allergic rhinitis, and bronchitis.  

The Veteran was afforded a VA examination in July 2010.  The 
examiner reviewed the claims folder and noted a history of 
diagnosis for seasonal sinusitis and chronic congestion, 
presumably on an allergic basis.  The examiner noted visits to an 
ear, nose, and throat (ENT) specialist with seasonal allergies, 
not sinusitis.  The examiner noted no current sinus symptoms and 
normal sinus x-rays.  He diagnosed allergic rhinitis with no 
current sinusitis as evidenced by recent ENT notes and normal 
sinus x-rays.  The examiner acknowledged the history that 
included sinusitis as one of the reasons for which the Veteran 
had surgery.  

In an August 2010 addendum, the VA examiner assessed that no 
current diagnosed disability of sinusitis exists, thus rendering 
unwarranted the need to render an etiology opinion.  The VA 
examiner did offer the relevant retrospective opinion that the 
notations of sinusitis during service were actually seasonal 
allergies.  The bases for this opinion included the in-service 
assessments of "seasonal sinusitis" that was thought to be due 
to allergies.  

The Board finds that the weight of the evidence demonstrates that 
the Veteran's symptoms in service, including those described as 
sinusitis, are due to seasonal allergies.  This finding is based 
on the description of the Veteran's sinusitis during service as 
seasonal allergies, including seasonal sinusitis; the in-service 
medical assessments that reflect the allergic or seasonal nature 
of the complaints; the post-service diagnoses of allergic 
rhinitis and turbinate dysfunction that account for many of the 
Veteran's complaints and which required surgery; and the 
subsequent August 2010 VA examiner's retrospective opinion that 
the Veteran's sinusitis was due to allergies that are seasonal in 
service.  

Although the Veteran noted symptoms that he described as 
sinusitis during service, he never sought treatment for the 
disability until immediately after service.  Rather, the Veteran 
only marked a history of sinusitis symptoms during service, which 
multiple examiners opined were actually seasonal allergies.  The 
controlling regulation, 38 C.F.R. § 3.380, directs that such 
seasonal or allergic symptomatology is to be analyzed as an acute 
disease that heals without residuals when the allergen is 
removed.  As such, the service evidence does not show a chronic 
disorder of sinusitis in service.  Based upon the whole 
evidentiary showing in this case, the Board finds that the 
Veteran's seasonal and other acute allergic manifestations 
subsiding on the absence or removal of the allergen were not 
chronic in service, but are to be regarded as acute diseases, 
healing without residuals.  38 C.F.R. § 3.380.  

Consequently, the medical assessments of record show that the 
Veteran does not now have a diagnosed disability of sinusitis are 
based on an accurate history of only seasonal or allergic (not 
chronic) symptomatology in service, as well as current clinical 
findings that further establish no current diagnosis of 
sinusitis.  The medical opinions of record that the in-service 
symptoms were allergic symptomatology are consistent with the in-
service and post-service findings that the symptoms described as 
sinusitis were only allergic or seasonal allergic reactions, so 
were not chronic symptoms of disease in service.  38 C.F.R. 
§ 3.380.  For these reasons, the Board finds that the Veteran did 
not at any time during the period on appeal have a chronic 
sinusitis disability.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
sinusitis.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sinusitis is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


